No. PD-0389-15


                            IN THE
              COURT OF CRIMINAL APPEALS
                          OF TEXAS
                SITTING AT AUSTIN, TEXAS




                                                          RECEIVED IN
                ADRIAN THOMAS WALKER                COURT OF CRIMINAL APPEALS
                           Appellant                       APR 24 2015

                                                        Abel Acosta, Clerk
                                                             FILED IN
                                                     COURT OF CRIMINAL APPEALS
                   THE STATE OF TEXAS
                           Appellee                         APR 24 2015

                                                         Abel Acosta, Clerk



On Petitionfor Discretionary Reviewfrom the Fifth Court ofAppeals
                      Sitting at Dallas, Texas
                          in Cause No.
                        05-14-00148-CR
           On appealfrom 283r Judicial District Court
                    ofDallas County, Texas
                   In Cause No. F12-35059-T




          MOTION FOR AN EXTENSION OF TIME
                     IN WHICH TO FILE
        PETITION FOR DISCRETIONARY REVIEW
      COMES NOW Adrian Thomas Walker, Appellant, and respectfully submits

this Motion for an Extension of Time in Which to File Petition for Discretionary

Review in the above entitled and numbered cause. In support ofthis Motion, Appellant

would show this Honorable Court the following:

                                          I.


      Appellant was charged by indictment with the offense of aggravated sexual

assault of a child under the age of six. (CR: 9). The indictment was amended to

aggravated sexual assault of a child under the age of 14. (CR: 64). Appellant pled

guilty to the primary charge in the amended indictment. (RR2: 12-13). Ajury trial was

held regarding punishment, and the jury assessed punishment at 20 years and a $10,000

fine. (RR4: 223). Judgment was entered by the trial court on January 30, 2014. (CR:

70). A notice of appeal was timely filed. (CR: 73).

                                         II.


      Appellant's conviction was affirmed in the Court of Appeals on February 27,

2015 in an unpublished opinion. Walker v. State, No. 005-14-00148-CR, 2015 Tex.

App. LEXIS 1945 (Tex. App. - Dallas, February 27, 2015).

                                         III.


The facts relied upon to show good cause for this requested extension are as follows:

      1.       Appellant was represented by court appointed counsel during appeal of
           this case to the Court of Appeals.
      2.      Appellant wishes to proceed pro se and additional time will be needed to
           prepare and file the Petition pro se or to seek other legal assistance in filing
           the Petition.




       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests
that this Honorable Court extend the time for filing a Petition for Discretionary Review
for thirty days.
                                                       Respectfully submitted,




                            CERTIFICATE OF SERVICE


       I certify that a true copy ofthe foregoing Motion for Extension of Time to File a
Petition For Discretionary Review was served on Lori Ordiway, counsel for the State,
Dallas County District Attorney's Office, 133 N. Riverfront Blvd., LB-19,10th Floor,
Dallas, Texas 75207, Cyw $x%\<>                            .
       I further certify that a true copy of the foregoing Motion for Extension of Time
to File a Petition For Discretionary Review was served on Lisa C. McMinn, the State's
Prosecuting Attorney, P.O. Box -13046, Capitol Station, Austin, Texas 78711, on